[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE PLAINTIFF'S MOTIONS FOR ATTORNEY'S FEES AND CONTEMPT; DEFENDANT'S MOTION FOR MODIFICATION
After hearing the parties and from a review of the parties' financial affidavits, the Court enters the following orders:
(1) There is an arrearage due plaintiff from the defendant of $570, arrived at in this manner.
           Alimony pendente lite @ $350/week — June 24, 1991 to July 15, 1991, 4 weeks @ $350                          $1,400 Less credits to defendant — July mortgage payment                                  (530) Less cash payment                          (300) Net arrearage                              $570
The arrearage shall be paid by defendant to plaintiff on or before July 31, 1991.
(2) The motion for attorney's fees is granted. Defendant shall pay toward plaintiff's attorney's fees to date, the sum of $750, on or before August 31, 1991.
(3) The alimony order previously entered is modified as follows:
(a) Defendant shall continue the present weekly order of $350 for the weeks ending July 22, 1991 and July 29, 1991.
(b) Effective August 1, 1991, and monthly thereafter, defendant shall pay as periodic alimony, to or for the benefit of the plaintiff, as applicable.
     I. The first mortgage payment of principal, interest and taxes of approximately            $  350 mo.
    II. The equity loans to HFC and HC as shown on defendant's financial affidavit of approximately                                  $  455 mo.
   III. Cash payments of payable $300 each on the 1st and 15th of each month                         $  600 mo.
    IV. The homeowner's insurance premium on 98 Avery Hill Road, Ledyard                       $  _______
TOTAL:                                              1,585 + mo.
Said payments shall be taxable income to plaintiff and deductible by defendant; a second look shall be taken at the taxable consequences of this order. CT Page 6367
(4) The plaintiff is ordered not to charge any further amounts on the charge cards listed in defendant's financial affidavit; defendant shall continue making payments on the other liabilities described in Part 3 of his financial affidavit.
(5) No contempt finding is made.
TELLER, J.